Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4, 14 and 19 contain the limitation “the set of refresh events” in lines 1-2. It is unclear whether Applicant is referring to the first or second set of refresh events.  For the purposes of examination, the examiner is considering this limitation as “the first set of refresh events.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., US PGPub 2012/0300570.
With respect to claim 2, Kim teaches a method, comprising: 
receiving a command for a refresh operation associated with a first set of refresh events at a memory device (par. 152, the external refresh command being the refresh operation, and the refreshes performed at chip 7 being the first set of refresh events); 
determining a second set of refresh events based at least in part on a temperature associated with the memory device, the second set of refresh events different than the first set of refresh events (par. 152, the refreshes performed at chip 0 being the second set of refresh events, which is set at one refresh for 16 external refreshes, based on the temperature of chip 0 being the coolest); and 
performing the second set of refresh events in response to the command (par. 152, the refreshes at chip 0).
With respect to claim 3, Kim teaches the method of claim 2, wherein performing the second set of refresh events comprises: skipping or postponing one or more refresh events included in the first set of refresh events (par. 152, where a refresh is performed at chip 0 for only one in every 16 times a refresh is performed at chip 7).
With respect to claim 4, Kim teaches the method of claim 2, wherein each refresh event of the first set of refresh events and each refresh event of the second set of refresh events comprises a refresh of one or more rows of memory cells within the memory device (par. 135, one or more memory cells of a word line is refreshed).
With respect to claim 5, Kim teaches the method of claim 2, wherein determining the second set of refresh events based at least in part on the temperature associated with the memory device comprises: determining a quantity of refresh events within the first set of refresh events to skip based at least in part on the temperature associated with the memory device (par. 152, where chip 0 skips more refresh events because it is the coolest temperature).
With respect to claim 6, Kim teaches the method of claim 2, wherein determining the second set of refresh events based at least in part on the temperature associated with the memory device comprises: determining a quantity of refresh events within the first set of refresh events to postpone based at least in part on the temperature associated with the memory device (par. 152, where chip 0 postpones more refresh events because it is the coolest temperature).
With respect to claim 7, Kim teaches the method of claim 2, further comprising: determining that temperature associated with the memory device is within a temperature range of a plurality of temperature ranges, wherein each of the plurality of temperature ranges is associated with skipping or postponing a different quantity of refresh events, and wherein performing the second set of refresh events comprises skipping or postponing a quantity of refresh events associated with the temperature range (par. 152 and the associated par. 52, where a temperature range is associated with a refresh rate of 1X, 1/2X … 1/16X) .
With respect to claim 8, Kim teaches the method of claim 2, wherein: 
the memory device comprises a first die, the first die and a second die coupled with a command bus (par. 126, the command bus associated with the DRAM, and par. 152, where each DRAM chip comprises a memory die); 
the command is received by the first die and the second die via the command bus (par. 126, the DRAM receives the refresh command through the command bus, and par. 152, the refresh command is received at the individual DRAM chips); 
the temperature associated with the memory device comprises a temperature of the first die (par. 152, each DRAM chip has an associated temperature); and 
performing the second set of refresh events comprises performing a different quantity of refresh events at the first die than at the second die in response to the command (par. 152, the refresh rate of chip 0 being different from chip 7 and performing a different quantity of refresh events).
With respect to claim 9, Kim teaches the method of claim 2, wherein: 
the memory device comprises a first die, the first die and a second die coupled with a command bus (par. 126, the command bus associated with the DRAM, and par. 152, where each DRAM chip comprises a memory die); 
the command is received by the first die and the second die via the command bus (par. 126, the DRAM receives the refresh command through the command bus, and par. 152, the refresh command is received at the individual DRAM chips); 
the temperature associated with the memory device comprises a temperature of the first die (par. 152, each DRAM chip has an associated temperature); and 
performing the second set of refresh events comprises performing one or more refresh events at the first die in accordance with a different timing than a third set of refresh events performed at the second die (par. 152, the refresh rate of each chip 0 to chip 7 being different and performing a different quantity of refresh events for each chip).
With respect to claim 10, Kim teaches the method of claim 2, further comprising: 
receiving, at the memory device, a second command for a second refresh operation associated with a third set of refresh events (par. 152 and the associated fig. 52, another external refresh command being the second command, and a third set of refresh events being the refreshes performed at chip 1); 
determining a fourth set of refresh events based at least in part on a second temperature associated with the memory device, the fourth set of refresh events different than the third set of refresh events and the second set of refresh events (par. 152 and the associated fig. 52, the fourth set of refresh evens being the refreshes performed at chip 2); and 
performing the fourth set of refresh events in response to the second command (par. 152 and the associated fig. 52, the refreshes performed at chip 2).
With respect to claim 12, Kim teaches an apparatus, comprising: 
a memory array (par. 252, the DRAM array); 
a command decoder configured to decode a command for a refresh operation associated with a first set of refresh events at the memory array (par. 152, the external refresh command being the refresh operation, and the refreshes performed at chip 7 being the first set of refresh events); 
a refresh logic component configured to determine a second set of refresh events based at least in part on a temperature associated with the memory array, the second set of refresh events different than the first set of refresh events (par. 152, the refreshes performed at chip 0 being the second set of refresh events, which is set at one refresh for 16 external refreshes, based on the temperature of chip 0 being the coolest); and 
a refresh control component configured to perform the second set of refresh events in response to the command (par. 152, the refreshes at chip 0).
With respect to claim 13, Kim teaches the apparatus of claim 12, wherein, to perform the second set of refresh events, the refresh control component is configured to skip or postpone one or more refresh events included in the first set of refresh events (par. 152, where a refresh is performed at chip 0 for only one in every 16 times a refresh is performed at chip 7).
With respect to claim 14, Kim teaches the apparatus of claim 12, wherein each refresh event of the first set of refresh events and each refresh event of the second set of refresh events comprises a refresh of one or more rows of memory cells within the memory array (par. 135, one or more memory cells of a word line is refreshed).
With respect to claim 15, Kim teaches the apparatus of claim 12, wherein, to determine the second set of refresh events based at least in part on the temperature associated with the memory array, the refresh logic component is configured to determine a quantity of refresh events within the first set of refresh events to skip based at least in part on the temperature associated with the memory device (par. 152, where chip 0 skips more refresh events because it is the coolest temperature).
With respect to claim 16, Kim teaches the apparatus of claim 12, wherein, to determine the second set of refresh events based at least in part on the temperature associated with the memory array, the refresh logic component is configured to determine a quantity of refresh events within the first set of refresh events to postpone based at least in part on the temperature associated with the memory device (par. 152, where chip 0 postpones more refresh events because it is the coolest temperature).
With respect to claim 17, Kim teaches an apparatus, comprising: 
a memory device (par. 152, the memory module) and 
controller for the memory device, wherein the controller is configured to cause the apparatus to: 
receive a command for a refresh operation associated with a first set of refresh events at the memory device (par. 152, the external refresh command being the refresh operation, and the refreshes performed at chip 7 being the first set of refresh events); 
determine a second set of refresh events based at least in part on a temperature associated with the memory device, the second set of refresh events different than the first set of refresh events (par. 152, the refreshes performed at chip 0 being the second set of refresh events, which is set at one refresh for 16 external refreshes, based on the temperature of chip 0 being the coolest); and 
perform the second set of refresh events in response to the command (par. 152, the refreshes at chip 0).
With respect to claim 18, Kim teaches the apparatus of claim 17, wherein, to perform the second set of refresh events, the controller is configured to cause the apparatus to: skip or postpone one or more refresh events included in the first set of refresh events (par. 152, where a refresh is performed at chip 0 for only one in every 16 times a refresh is performed at chip 7).
With respect to claim 19, Kim teaches the apparatus of claim 17 wherein each refresh event of the first set of refresh events and each refresh event of the second set of refresh events comprises a refresh of one or more rows of memory cells within the memory array (par. 135, one or more memory cells of a word line is refreshed).
With respect to claim 20, Kim teaches the apparatus of claim 17, wherein, to determine the second set of refresh events based at least in part on the temperature associated with the memory array, the controller is configured to cause the apparatus to: determine a quantity of refresh events within the first set of refresh events to skip based at least in part on the temperature associated with the memory device (par. 152, where chip 0 skips more refresh events because it is the coolest temperature).
With respect to claim 21, Kim teaches the apparatus of claim 17, wherein, to determine the second set of refresh events based at least in part on the temperature associated with the memory array, the controller is configured to cause the apparatus to: determine a quantity of refresh events within the first set of refresh events to postpone based at least in part on the temperature associated with the memory device (par. 152, where chip 0 postpones more refresh events because it is the coolest temperature).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/MICHAEL ALSIP/Primary Examiner, Art Unit 2136